Citation Nr: 1541177	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-08 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).

2.  Entitlement to service connection for hypertension, to include as secondary to OSA.

3.  Entitlement to service connection for an eye disability, claimed as cataracts and dry eyes, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.

5.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1968 to July 1970, to include a tour of duty in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and November 2009 rating decisions by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA). 

The June 2008 decision denied service connection for hearing loss and tinnitus, as well as an increased evaluation for diabetes.  These claims were previously before the Board in December 2012, when they were remanded, along with an inferred claim for TDIU, for additional development.  During the processing of the remand, service connection for hearing loss and tinnitus was granted; this represents full grants of the benefits sought on appeal, and those matters are no longer before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The issue of evaluation of diabetes has been returned for further appellate consideration.

The question of TDIU entitlement has returned to the Board as well, but the previously inferred claim has been subsumed by the formal claim and appeal of the issue from the November 2009 rating decision.  That decision also denied the claims of service connection for OSA, hypertension, and an eye disability.  Although the Veteran additionally initiated an appeal for increased evaluation of posttraumatic stress disorder (PTSD), he declined to perfect that issue.

The Veteran testified at an August 2010 hearing held before the undersigned at the RO (Travel Board); a transcript of the hearing is associated with the claims file.  This hearing related to the issues appealed from the June 2008 rating decision.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA (VVA) and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As is noted above, the Veteran testified at an August 2010 Travel Board hearing with regard to evaluation of diabetes and entitlement to TDIU.  Since that time, he has initiated and perfected additional appeals with regard to service connection for OSA, hypertension, and an eye condition.  On the July 2013 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran stated that he desired a Travel Board hearing on the new issues as well.

No such hearing has yet been scheduled or conducted; the Veteran has been informed several times that his request was pending, and was offered an opportunity to withdraw or clarify his request, but he has not responded.  Because the Board may not proceed with an adjudication of the Veteran's claims without affording him an opportunity for a Board hearing, a remand is required.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  Travel Boards are scheduled by the RO.

The Board recognizes that testimony has already been taken with regard to diabetes and TDIU, in August 2010.  However, the Veteran's new request specifically encompasses the matter of TDIU, and it is highly probable that his testimony will include evidence and information relevant to the adjudication of the diabetes claim.  The two appeals are therefore inextricably intertwined, and adjudication of the older claims would be premature and potentially prejudicial to the Veteran.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing.  He should also be notified of his option for a hearing via videoconference.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




